              Case 1:20-cv-02805-ALC Document 55 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,

                          Plaintiffs,                      Case No. 1:20-cv-02805-ALC
 v.

 HDR GLOBAL TRADING LIMITED,
 ABS GLOBAL TRADING LIMITED,
 ARTHUR HAYES, BEN DELO, and
 SAMUEL REED,

                          Defendants.


              MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD

                  Pursuant to Civil Rule 1.4 of the Local Rules of the United States Court for the

Southern District of New York, the undersigned counsel, Sarah B. Zimmer, respectfully requests

leave to withdraw as counsel of record for defendant Ben Delo.

         1.       The plaintiffs instituted this action against Mr. Delo on April 3, 2020 (ECF No. 1).

         2.       The parties are awaiting the Court’s ruling on certain issues including defendants’

      request to coordinate Williams and Messieh v. HDR Global Trading Ltd. et al. (20-cv-3232),

      as well as plaintiffs’ request for a pre-motion conference concerning the filing of their proposed

      amended complaints in both actions.

         3.       Local Civil Rule 1.4 states:

                  An attorney who has appeared as attorney of record for a party may be relieved or
                  displaced only by order of the Court and may not withdraw from the case without
                  leave of the Court granted by order. Such an order may be granted only upon a
                  showing by affidavit or otherwise of satisfactory reasons for withdrawal or
                  displacement and the posture of the case, including its position, if any, on the
                  calendar, and whether or not the attorney is asserting a retaining or charging lien.
            Case 1:20-cv-02805-ALC Document 55 Filed 12/22/20 Page 2 of 2




                All applications to withdraw must be served upon the client and (unless excused by
                the Court) upon all other parties.

       4.       As of December 23, 2020, the undersigned counsel will no longer be associated

   with Smith Villazor LLP (“Smith Villazor”).

       5.       Counsel of record Patrick J. Smith of Smith Villazor will continue to act as counsel

   for Mr. Delo in this matter.

       6.       No retaining or charging lien is being asserted.

       For the reasons set forth herein, the undersigned counsel respectfully requests that the

Court grant the Motion for Leave to Withdraw as Counsel of Record for Mr. Delo.



                                                      Respectfully submitted,

Dated: December 22, 2020                              /s/ Sarah B. Zimmer
                                                      Sarah B. Zimmer
                                                      Smith Villazor LLP
                                                      250 West 55th Street, 30th Floor
                                                      New York, New York, 10019
                                                      (212) 582-4400

                                                     Attorneys for Defendant Ben Delo
